DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 09/13/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending and examined below. 

Drawings

2.	The drawings filed on 09/13/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDS) filed on 09/13/2019 and 02/12/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 10 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nissan (U.S. Patent Application Publication # 2016/0171973 A1). 

With regards to claim 1, Nissan teaches a method for recovering out-of-vocabulary words in transcriptions of a voice data recording, comprising receiving a voice data recording for transcription into a textual representation of the voice Paragraphs 42-43 and Figure 1, teach speech input into a hybrid speech recognition system); 

transcribing the voice data recording into the textual representation using a word recognition model (Para 44 and Figure 1, teach said hybrid speech recognizer 132 generating transcripts of words and sub-words, denoted also as hybrid transcriptions 102);

identifying an unknown word in the textual representation (Paragraphs 46-50 and 91 along with figures 1-2, teach that said hybrid transcriptions 102 are provided to a patterns extractor 134, which identifies and extracts patterns or sequences of sub-words in the hybrid transcriptions. Patterns set 106 are provided to a candidate patterns identifier 136, which identifies patterns for representing out-of-vocabulary words, thus generating transcription having sequences of unrecognized sub-words);

reconstructing the unknown word in the textual representation based on recognition of sub-units of the unknown word generated by a sub-unit recognition model (Paragraphs 46-50 and 61 along with figure 1, teach that said hybrid transcriptions 102 are provided to a patterns extractor 134, which identifies and extracts patterns or sequences of sub-words in the hybrid transcriptions. Repeated patterns in out-of-vocabulary potential words 112 are searched for to identify and retrieve textual words matching to the patterns);

modifying the textual representation of the voice data recording by replacing the unknown word with the reconstruction of the unknown word (Paragraphs 83-84 along with figure 1, show sequence of operations denoted by 158, wherein out-of-vocabulary potential words 112, reduced set 164 and a pronunciations repository as described above, denoted also as a repository 156, are provided to a transcripts updater, denoted also as transcripts updater 152. Transcripts updater 152 checks the terms in reduced set 164 against repository 156, and terms that meet a metric condition with respect to pronunciations in repository 156, such as a sufficiently small phonetic distance, are replaced in hybrid transcriptions 102, thus generating updated transcriptions); 

and outputting the modified textual representation of the voice data recording (Paragraphs 83-84 along with figure 1, show sequence of operations denoted by 158, wherein generated updated transcriptions are output at 154).

With regards to claim 10, this is a system claim for the corresponding method claim 1. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 10 is similarly rejected under the same rationale as applied above with respect to method claims 1-5. Paragraphs 112-113 of Nissan, teach the hardware elements such as processor, memory etc.

claim 19, this is a computer readable medium (CRM) claim for the corresponding method claim 1. These two claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to method claims 1-5. Paragraphs 112-113 of Nissan, teach the hardware elements such as processor, memory etc.

Allowable Subject Matter

5.	Claims 2-9, 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, alone or in combination, does not explicitly teach or reasonably suggest the invention as represented by claims 2, 7, 11, 16 and 20. Claims 3-6, 8-9, 12-15, 17-18 are dependent on claims 2, 7, 11, 16 and therefore also allowable. The Examiner shall further detail his reasons for allowance as and when the Application proceeds to allowablity. 

Conclusion

6.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Bellagarda (U.S. Patent Application Publication # 2019/0355346 A1), Kaiser (U.S. Patent Application Publication # 2008/0221893 A1), Garland (U.S. Patent # 9774747 B2). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)